DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 7-11, 13-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2020.

	Claims 5-6, 12 and 19 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-6 and 12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 5 is drawn to a multi-component injection comprising the following ingredients, by weight: 8.66-35.26 parts of albiflorin std, 1000.0- 1700.0 parts of paeoniflorin, 11.13-68.07 parts of Oxypaeoniflorin, 12.20-52.98 parts of Benzoylpaeoniflorin, 0.667-1.617 parts of Benzoyloxypaeoniflorin, 1.915-3.202 8Application No. Not Yet Assigned Attorney Docket No. 14035.0002-00000 parts of Mudanpioside J, 10.63-20.13 parts of galloylpaeoniflorin, 0.804-1.338 parts of Mudanpioside C, 10.0-200.0 parts of benzoic acid, 0.21-15.88 parts of gallic acid, 0.2396-0.6860 parts of ethyl gallate, 1.31-12.60 parts of catechin, 1.232-3.547 parts of Kaempferol-3-0-glucoside, 0.0500-0.4184 parts of scutellarin, 0.755-2.570 parts of quercetin-3-0-glucoside, 8.42-29.40 parts of Kaempferol-3-0-rutinoside, 4.036- 7.695 parts of Kaempferol-3-0-sophoroside, 1.517-5.598 parts of quercetin-3-0- rutinoside, 200.0-500.0 parts of Hydroxysafflor yellow A, 0.316-0.774 parts of uracil, 13.77-30.56 parts of adenine, 20.50-44.99 parts of phenylalanine, 11.44-27.13 parts of uridine, 5.07-12.63 parts of adenosine, 8.00-24.11 parts of guanosine, 4.96-16.86 parts of butanedioic acid, 2.384-5.404 parts of p-hydroxybenzoic acid, 3.00-17.98 parts of p-coumaric acid, 4.837-7.806 parts of caffeic acid, 3.83-8.59 parts of chlorogenic acid, 6.51-69.39 parts of senkyunolide I (42), 1.55-18.27 parts of senkyunolide H, 4.30-14.22 parts of senkyunolide N, 2.460-5.648 parts of open-loop senkyunolide I, 1.55-10.74 parts of senkyunolide G, 1.43-8.67 parts of 3-hydroxyl-3- butylphthalide, 0.10-0.961 parts of senkyunolide A, and 7.66-47.15 parts of ferulaic acid.
Claim 6 is drawn to the multi-component injection according to claim 5, which is prepared by a method comprising the following steps of: providing 100 g of safflower carthamus decoction pieces; leaching the safflower carthamus decoction pieces for 8 hours to obtain a leach liquor with 30% ethanol, wherein the 30% ethanol is in an amount of 8 times the weight of the safflower carthamus decoction pieces; filtering the leach liquor to obtain a liquid medicine of 4-6 times the weight of the safflower carthamus decoction pieces; adding 95% ethanol to the liquid medicine to obtain an ethanol-containing a second concentrate instead of 100 mL every time and extracting with 150 ml of water- saturated n-butanol each 
Claim 12 is drawn to the multi-component injection according to claim 5, wherein the multi-component injection is suitable for administration  via an intramuscular injection, a subcutaneous injection, or an intravenous injection, wherein the multi-component injection comprises a solubilizing auxiliary material, and wherein the multi-component injection has a pH value of 5.5-7.0.
This composition comprising the instantly claimed compounds is not markedly different from its closest naturally occurring counterpart because there is no indication that extraction and partial purification has caused the compounds that comprise the claimed compositions to have any characteristics that are different from the naturally occurring compounds found in red peony root, safflower carthamus, ligusticum wallichii and angelica sinensis.  There is no indication that the amounts of the compounds across the entire range as claimed imparts those or any other markedly different characteristics on a composition comprising the compounds as claimed.  Tierra teaches the combination of red peony root, safflower carthamus, ligusticum wallichii and angelica sinensis decoction for treating blood stagnation in the chest.  It is well understood, routine and conventional in the art to combine the instantly claimed red peony root, safflower carthamus, ligusticum wallichii and angelica sinensis and provide a decoction of these plants and that these plants are effective for the same purpose of removing blood stagnation in the chest. Since these plants contain these compounds, which are found in the 
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 9/23/2021 is insufficient to overcome the rejection of claims 5-6 and 12 based upon the 101 rejection as set forth in the last Office action because:  Applicant has not provided proper comparisons of ingredients.  Applicant has shown the efficacy of the .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the multi-component injections claimed in claims 5, 6, and 12 do not occur in nature and the claimed multi-component injections, as combinations of multiple components, exhibit marked differences compared to the individual natural counterparts at least in antiseptic properties, effects on T cells and related factors, as well as physical and chemical characteristics. Applicant further argues that the Attorney Docket No. 14589.0001-00000claimed multi-component injections, as a whole, exhibit marked differences in anti-septic properties as compared to the individual natural counterparts. Applicant further argues that testing results in the specification indicate that combinations of different ingredients have markedly different levels of antiseptic properties. Applicant further argues that the claimed multi-component injections exhibit marked differences in physical and chemical characteristics as compared to the natural individual counterparts and are suitable for being administered via injection to a patient in need of treatment, because "the multi-component injections of the present invention have the characteristics of stable quality, simple production process, convenience for production, safety, effectiveness, etc." Specification, paragraph [0097.  Applicant further argues that the natural counterparts, in their natural states, coexist with numerous insoluble entities such as cellulose, which would necessarily affect the pharmacological profile, and would not be suitable for injection. Applicant further argues that the claimed multi-component injections are in fundamentally different physical or chemical forms from the naturally occurring counterparts as existing in plants and that a solubilizing auxiliary material improves the solubility of these components and help to maintain the components in a stable solution, which in turn improves the stability and safety profiles of the injection. Id. This changed property (solubility) between the components in the claimed injection and the naturally occurring counterparts is a marked difference. Applicant further argues that the Application No. 15/737,808multi-component 
This is not found persuasive because the instantly claimed compounds are found naturally in Red Paeony Root, Ligusticum wallichii and Angelica sinensis.  The extracts appear to just be standardized extracts.  Applicant has not provided sufficient evidence to show that there is synergism or unexpected effects by combining the plant extracts together to provide the instantly claimed combination of extracts.  With regards to the product-by-process, the claims say “a method”, and thus the method claimed does not appear to be the only way to obtain standardized extracts, particularly since the compounds themselves are naturally found in the plants claimed.  With regards to the pH, the pH does not deviate from what is found naturally and the pH of water falls in the range claimed.  Furthermore, the compounds themselves are what are being observed as the naturally occurring counterpart. The Tierra reference was merely to show that each of the plant extracts are known to be useful for the same thing.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth above.

Allowable Subject Matter
Claim 19 is allowable, since the prior art does not teach nor fairly suggest the method of making the instantly claimed invention of claim 19.



Conclusion
Claim 19 is allowable.  No other claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699